37 So. 3d 264 (2009)
Joseph "Roy" FRANCIS, Appellant,
v.
DOLLAR RENT A CAR SYSTEMS INC., etc., et al., Appellee.
No. 5D08-856.
District Court of Appeal of Florida, Fifth District.
February 6, 2009.
Roy D. Wasson, of Wasson & Assoc., Chartered, Miami, and Thomas K. Brown, of The Nation Law Firm, Longwood, for Appellant.
Lamar D. Oxford, and John D. Robinson, of Dean, Ringers, Morgan & Lawton, Orlando, for Appellee.
Prior report: 1 So. 3d 223.

ON MOTION TO CERTIFY QUESTION
PER CURIAM.
The appellant, Joseph "Roy" Francis, has moved the court to certify in accordance with rule 9.030(a)(2)(A)(v), Florida Rules of Appellate Procedure, that its decision passes upon the following question of great public importance:
DOES THE GRAVES AMENDMENT, 49 U.S.C § 30106, PREEMPT SECTION 324.021(9)(B)(2), FLORIDA STATUTES (2007)?
As this is the same question certified by this court in Karling v. Budget Rent A Car System, 2 So. 3d 354 (Fla. 5th DCA 2008); and by the Second District Court of Appeal in West v. Enterprise Leasing Co., 997 So. 2d 1196 (Fla. 2d DCA 2008), and by the Fourth District in Tocha v. Richardson, 995 So. 2d 1100 (Fla. 4th DCA 2008), and Vargas v. Enterprise Leasing Co., 993 So. 2d 614 (Fla. 4th DCA 2008), we grant the motion and certify the question to the Supreme Court of Florida.
QUESTION CERTIFIED.
MONACO, LAWSON and EVANDER, JJ., concur.